            Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 1 of 13



Torrance L. Coburn
TIPP COBURN & ASSOCIATES PC
2200 Brooks Street
P.O. Box 3778
Missoula, MT 59806-3778
Telephone: (406) 549-5186
torrance@tcsattorneys.com

       Attorney for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 DEENA WASHINGTON,                               Cause No. __________________

                          Plaintiff,
                                                    COMPLAINT and
 vs.                                             DEMAND FOR JURY TRIAL

 UNITED PARCEL SERVICE, INC.,

                  Defendant.
       COMES NOW the Plaintiff, Deena Washington (“Washington”), and for her

Complaint against the Defendant, states and alleges as follows:

                            JURISDICTION AND VENUE

       1.       This action arises under Title VII of the Civil Rights Act, as amended

(42 U.S.C. § 2000e et seq.). This Court has original jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, because the claims arise under the laws of the United

States.

       2.       Venue is proper pursuant to 28 U.S.C. § 1391.

                                           -1-
          Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 2 of 13



                                         PARTIES

     3.       The Plaintiff, Deena Washington, is currently a resident of the State of

Colorado, Douglas County. At the time of the discriminatory refusal to interview

and hire as described below, the Plaintiff was a resident of the State of Montana,

Lewis and Clark County.

     4.       The Defendant, United Parcel Service, Inc. (“UPS”) is an Ohio

corporation with its principal office address located at 55 Glenlake Parkway, NE,

Atlanta, GA 30328. Defendant has conducted and currently conducts business in

Montana, and is authorized to do the same. Defendant’s registered agent is

Corporation Service Company, at P.O. Box 1691, 26 W. Sixth Ave., Helena MT

59624.

     5.       At all times pertinent to this Complaint, the Defendant employed

fifteen or more employees for each working day in each of the twenty or more

calendar weeks in the current or preceding calendar year.

                           GENERAL ALLEGATIONS

     6.       The Plaintiff was employed with the Defendant from July 31, 2002

until October 28, 2016.

     7.       During the course of her employment with the Defendant, the Plaintiff

held several positions, including Human Resources Supervisor and Package Center



                                          -2-
           Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 3 of 13



Supervisor. The Plaintiff’s last position with the Defendant was Package Center

Supervisor.

      8.       During the course of her employment with the Defendant, the Plaintiff

was subjected to harassment and discrimination based upon her sex, and also

witnessed others being subjected to harassment and discrimination based upon

their protected class status.

      9.       While employed with the Defendant, the Plaintiff reported the above-

described harassment and discriminatory conduct to the Defendant and its

supervisory personnel.

      10.      On October 28, 2016, the Plaintiff resigned from her employment

with the Defendant.

      11.      On January 7, 2019, the Plaintiff applied with the Defendant for an

open part-time package center supervisor position in Helena, Montana advertised

by the Defendant.

      12.      The Plaintiff was qualified for the open position referenced above in

paragraph 11.

      13.      Upon information and belief, the Plaintiff was the most qualified

applicant for the open position referenced above in paragraph 11.

      14.      The Plaintiff was neither interviewed, nor hired, for the open position

referenced above in paragraph 11.

                                           -3-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 4 of 13



     15.     The Defendant both refused to interview and refused to hire the

Plaintiff for the open position referenced above in paragraph 11 because of her sex,

and/or in retaliation for engaging in the above-referenced protected activity.

     16.     On January 15, 2019, the Plaintiff applied with the Defendant for a

different open part-time package center supervisor position in Helena, Montana

advertised by the Defendant.

     17.     The Plaintiff was qualified for the open position referenced above in

paragraph 16.

     18.     Upon information and belief, the Plaintiff was the most qualified

applicant for the open position referenced above in paragraph 16.

     19.     The Plaintiff was neither interviewed, nor hired, for the open position

referenced above in paragraph 16.

     20.     The Defendant both refused to interview and refused to hire the

Plaintiff for the open position referenced above in paragraph 16 because of her sex,

and/or in retaliation for engaging in the above-referenced protected activity.

     21.     On February 16, 2019, the Plaintiff applied with the Defendant for an

open part-time package handler position advertised by the Defendant.

     22.     The Plaintiff was qualified for the open position referenced above in

paragraph 21.



                                         -4-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 5 of 13



      23.    Upon information and belief, the Plaintiff was the most qualified

applicant for the open position referenced above in paragraph 21.

      24.    The Plaintiff was neither interviewed, nor hired, for the open position

referenced above in paragraph 21.

      25.    The Defendant both refused to interview and refused to hire the

Plaintiff for the open position referenced above in paragraph 21 because of her sex,

and/or in retaliation for engaging in the above-referenced protected activity.

      26.    On March 15, 2019, the Plaintiff was notified by an agent of the

Defendant that the Defendant refused to hire the Plaintiff despite her qualifications,

and that it would never rehire the Plaintiff in any position, regardless of her

qualifications.

      27.    The Plaintiff timely filed her complaint alleging discrimination with

the EEOC.

      28.    The EEOC issued its Notice of Suit Rights regarding the Plaintiff’s

complaint of discrimination on July 29, 2020.

      29.    The Plaintiff’s Complaint has been timely filed with this Court.

  COUNT ONE – DISCRIMINATORY REFUSAL TO INTERVIEW AND
   HIRE IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      30.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

                                           -5-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 6 of 13



      31.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in

paragraph 11, the Defendant refused to hire or even interview the Plaintiff for the

position.

      32.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 11 were based upon her sex, in

violation of Title VII of the Civil Rights Act, as amended.

      33.    As a result of the Defendant’s discrimination against the Plaintiff

because of her sex, the Plaintiff suffered and continues to suffer economic losses,

mental anguish, pain and suffering, and other nonpecuniary losses.

      34.    The Defendant acted with malice and/or reckless indifference towards

the Plaintiff’s rights when it refused to consider or hire the Plaintiff because of her

sex. Therefore, the Defendant is liable to the Plaintiff for punitive damages.

  COUNT TWO – DISCRIMINATORY REFUSAL TO INTERVIEW AND
   HIRE IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      35.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

      36.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in




                                           -6-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 7 of 13



paragraph 16, the Defendant refused to hire or even interview the Plaintiff for the

position.

      37.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 16 were based upon her sex, in

violation of Title VII of the Civil Rights Act, as amended.

      38.    As a result of the Defendant’s discrimination against the Plaintiff

because of her sex, the Plaintiff suffered and continues to suffer economic losses,

mental anguish, pain and suffering, and other nonpecuniary losses.

      39.    The Defendant acted with malice and/or reckless indifference towards

the Plaintiff’s rights when it refused to consider or hire the Plaintiff because of her

sex. Therefore, the Defendant is liable to the Plaintiff for punitive damages.

COUNT THREE – DISCRIMINATORY REFUSAL TO INTERVIEW AND
  HIRE IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      40.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

      41.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in

paragraph 21, the Defendant refused to hire or even interview the Plaintiff for the

position.




                                           -7-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 8 of 13



      42.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 21 were based upon her sex, in

violation of Title VII of the Civil Rights Act, as amended.

      43.    As a result of the Defendant’s discrimination against the Plaintiff

because of her sex, the Plaintiff suffered and continues to suffer economic losses,

mental anguish, pain and suffering, and other nonpecuniary losses.

      44.    The Defendant acted with malice and/or reckless indifference towards

the Plaintiff’s rights when it refused to consider or hire the Plaintiff because of her

sex. Therefore, the Defendant is liable to the Plaintiff for punitive damages.

COUNT FOUR – RETALIATORY REFUSAL TO INTERVIEW AND HIRE
    IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      45.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

      46.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in

paragraph 11, the Defendant refused to hire or even interview the Plaintiff for the

position.

      47.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 11 were in retaliation for the




                                           -8-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 9 of 13



Plaintiff engaging in a protected activity as contemplated by 42 U.S.C. § 2000e-3,

in violation of Title VII of the Civil Rights Act, as amended.

      48.    As a result of the Defendant’s illegal discrimination against the

Plaintiff, the Plaintiff suffered and continues to suffer economic losses, mental

anguish, pain and suffering, and other nonpecuniary losses.

      49.    The Defendant’s above-described violation of Title VII of the Civil

Rights Act was done with malice and/or reckless indifference towards the

Plaintiff’s rights and the injuries she suffered as a result. Therefore, the Defendant

is liable to the Plaintiff for punitive damages.

COUNT FIVE – RETALIATORY REFUSAL TO INTERVIEW AND HIRE
    IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      50.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

      51.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in

paragraph 16, the Defendant refused to hire or even interview the Plaintiff for the

position.

      52.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 16 were in retaliation for the




                                           -9-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 10 of 13



Plaintiff engaging in a protected activity as contemplated by 42 U.S.C. § 2000e-3,

in violation of Title VII of the Civil Rights Act, as amended.

      53.    As a result of the Defendant’s illegal discrimination against the

Plaintiff, the Plaintiff suffered and continues to suffer economic losses, mental

anguish, pain and suffering, and other nonpecuniary losses.

      54.    The Defendant’s above-described violation of Title VII of the Civil

Rights Act was done with malice and/or reckless indifference towards the

Plaintiff’s rights and the injuries she suffered as a result. Therefore, the Defendant

is liable to the Plaintiff for punitive damages.

COUNT SIX – RETALIATORY REFUSAL TO INTERVIEW AND HIRE IN
     VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

      55.    Plaintiff Washington realleges, and incorporates by reference, all

preceding allegations, as if fully set forth here.

      56.    Despite the fact that the Plaintiff was qualified for the open part-time

package center supervisor position in Helena, Montana referenced above in

paragraph 21 the Defendant refused to hire or even interview the Plaintiff for the

position.

      57.    The Defendant’s above-referenced refusals to interview and hire the

Plaintiff for the position referenced in paragraph 21 were in retaliation for the




                                          -10-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 11 of 13



Plaintiff engaging in a protected activity as contemplated by 42 U.S.C. § 2000e-3,

in violation of Title VII of the Civil Rights Act, as amended.

     58.      As a result of the Defendant’s illegal discrimination against the

Plaintiff, the Plaintiff suffered and continues to suffer economic losses, mental

anguish, pain and suffering, and other nonpecuniary losses.

     59.      The Defendant’s above-described violation of Title VII of the Civil

Rights Act was done with malice and/or reckless indifference towards the

Plaintiff’s rights and the injuries she suffered as a result. Therefore, the Defendant

is liable to the Plaintiff for punitive damages

      WHEREFORE, Plaintiff requests that this Court:

           A. Issue judgment declaring that the Defendant’s acts, policies, practices

and procedures complained of above violated the Plaintiff’s rights secured under

Title VII of the Civil Rights Act, as amended;

           B. Grant the Plaintiff a permanent injunction enjoining the Defendant

from engaging in any employment policy or practice that discriminates on the basis

of sex and/or in retaliation for engaging in protected activities, or is otherwise in

violation of Title VII of the Civil Rights Act, as amended;

           C. Order the Defendant to make the Plaintiff whole by providing

appropriate back pay and reimbursement for lost pension, Social Security,

Unemployment Compensation, experience, training opportunities, and other

                                          -11-
       Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 12 of 13



benefits in an amount to be shown at trial, and other affirmative relief including,

but not limited to, front pay, reinstatement or reconsideration by the Defendant for

employment opportunity;

         D. Order the Defendant to compensate the Plaintiff for all general and

special damages suffered by Plaintiff as a result of the Defendant’s actions as

alleged above;

         E. For punitive damages, in an amount to be set by the jury, for the

Defendant’s actions as alleged above, which were committed with actual malice;

         F. Retain jurisdiction over this action to assure full compliance with the

orders of this Court and with applicable law and require the Defendant to file any

reports that the Court deems necessary to evaluate compliance;

         G. For Plaintiff’s costs and attorneys’ fees incurred herein;

         H. For such and other relief as may be determined just and equitable by

this Court and in compliance with the laws of the United States of America and the

State of Montana.

      DATED this 27th day of October, 2020.

                                 TIPP COBURN & ASSOCIATES PC

                                 By: /s/ Torrance L. Coburn
                                 Torrance L. Coburn
                                 P.O. Box 3778
                                 Missoula, MT 59806-3778
                                 Attorneys for Plaintiff

                                         -12-
        Case 6:20-cv-00077-SEH Document 1 Filed 10/27/20 Page 13 of 13



                           DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, by and through her attorneys, and demands a jury

trial on all issues of fact in the above case.

      DATED this 27th day of October, 2020.

                                  TIPP COBURN & ASSOCIATES PC

                                  By: /s/ Torrance L. Coburn
                                  Torrance L. Coburn
                                  P.O. Box 3778
                                  Missoula, MT 59806-3778
                                  Attorneys for Plaintiff




                                           -13-
